Case 3:20-cv-01658-S-BT Document5 Filed 06/22/20 Pagei1of1 PagelD 12

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

ROSS THOMAS BRANTLEY, ITI, )
Petitioner, )
)

v. ) No. 3:17-cv-003-S (BT)
)
LORIE DAVIS, Director, TDCJ-C1ID )
Respondent. )

JUDGMENT

The Court has entered its Order Accepting the Findings, Conclusions, and
Recommendation of the United States Magistrate Judge in this case. It is therefore ORDERED
that the successive habeas petition is TRANSFERRED to the United States Court of Appeals for
the Fifth Circuit pursuant to Jn re Epps, 127 F.3d 364, 365 (Sth Cir. 1997). See 28 ULS.C. §
2244(b)(3); 28 U.S.C. § 1631.' The Clerk’s Office shall transmit a true copy of this Judgment,
together with a true copy of the Order accepting the Findings, Conclusions, and Recommendation
of the Unites States Magistrate Judge, to the parties. The Clerk’s Office is also directed to open a
new civil action (nature of suit 530), with direct assignment to District Judge Karen Gren Scholer
and Magistrate Judge Rebecca Rutherford and terminate the Motion for Leave to File En Banc
Objection/Hearing [ECF No, 10] in this case.

SO ORDERED.

SIGNED June 22, 2020.

 

 

UNITED STATES DISTRICT JUDGE

 

' An order transferring a successive application to the court of appeals is not a final order requiring a certificate of
appealability. See United States v. Fulton, 780 F.3d 683, 688 (5th Cir. 2015).

 

 
